UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JACQUELINE M. CLARK,

         Plaintiff,
                                                           Civil Action No. 09-1568 (CKK)
 v.

 MICHAEL J. ASTRUE, Commissioner,
 Social Security Administration

         Defendant.


                                  MEMORANDUM OPINION
                                     (October 5, 2009)

       Plaintiff, Jacqueline M. Clark, filed the above-captioned matter on August 19, 2009,

seeking judicial review of a final decision by the Defendant, Michael J. Astrue, Commissioner of

the Social Security Administration, denying Plaintiff’s claim for Disability Insurance Benefits

and Supplemental Security Income under Titles II and XVI of the Social Security Act, 42 U.S.C.

§ 401 et seq. Thereafter, on October 1, 2009, Defendant filed a consent motion requesting that

the Court enter judgment reversing the Defendant’s final decision and remanding the case to the

Defendant for further administrative proceedings, pursuant to 42 U.S.C. § 405(g). See Motion

for Entry of Judgment with Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g), Docket

No. [7]. Defendant represents that Plaintiff’s counsel has consented to the motion. Id. at 1.

       Upon consideration of the Defendant’s motion, the positions of the parties as stated

therein, the relevant case law and statutory provisions, and the record of this case as a whole, the

Court shall GRANT Defendant’s [7] Motion for Entry of Judgment with Remand Pursuant to

Sentence Four of 42 U.S.C. § 405(g). Accordingly, the Defendant’s final decision is reversed,
and this case is remanded to the Defendant to: (1) remove from the certified transcript the

medical reports from several doctors and social workers that belong to another person; (2) hold a

new hearing; and (3) issue a new decision. An appropriate Order accompanies this

Memorandum Opinion.



Date: October 5, 2009


                                                      /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                -2-